ACCEPTED
                                                                                          12-14-00289-cv
                                                                              TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                     1/19/2015 3:22:57 PM
                                                                                             CATHY LUSK
                                                                                                   CLERK

                                  No. 12-14-00289-CV

ALLSTATE TEXAS LLOYDS,                      §       IN THE COURT OF  APPEALS
                                                                  FILED IN
                                            §                   12th COURT OF APPEALS
            Appellant,                      §                        TYLER, TEXAS
                                            §                   1/19/2015 3:22:57 PM
v.                                          §   TWELFTH      DISTRICTCATHY
                                                                         OF  S.TEXAS
                                                                                LUSK
                                                                         Clerk
                                            §
SUSIE SMITH,                                §
                                            §
            Appellee.                       §         SITTING IN TYLER, TEXAS


                   APPELLANT’S MOTION TO DISMISS APPEAL

            The parties have resolved this case, which renders pursuit of this appeal

unnecessary. Accordingly, Appellant requests that the Court dismiss this appeal.

                                        PRAYER

            Appellant requests that the Court dismiss its appeal, with costs taxed

against the party incurring same.

                                          Respectfully submitted,


                                          /s/ Michael A. Yanof
                                          Michael A. Yanof
                                          State Bar No. 24003215
                                          Email: myanof@thompsoncoe.com
                                          Roger D. Higgins
                                          State Bar No. 09601500
                                          Cassie J. Dallas
                                          State Bar No. 24074105
                                          Thompson, Coe, Cousins & Irons, L.L.P.
                                          700 North Pearl St., 25th Floor
                                          Dallas, Texas 75201
                                          Telephone: (214) 871-8200

                                          ATTORNEYS FOR APPELLANT
                                          ALLSTATE TEXAS LLOYDS


APPELLANT’S MOTION TO DISMISS APPEAL                                               Page 1
2141107v1
03644.816
                          CERTIFICATE OF CONFERENCE

      Counsel for Appellant has conferenced with counsel for Appellee, and
Appellee agrees to this Motion.


                                   /s/ Michael A. Yanof
                                   Michael A. Yanof


                            CERTIFICATE OF SERVICE

     I certify that I have served a true and correct copy of the foregoing
document to the counsel listed below by electronic service this 19th day of
January, 2015.

            Scott W. Wert
            Bailey & Galyen
            1300 Summit Avenue, Suite 650
            Fort Worth, Texas 76102
            swert@galyen.com
            Counsel for Appellee



                                        /s/ Michael A. Yanof
                                        Michael A. Yanof




APPELLANT’S MOTION TO DISMISS APPEAL                                  Page 2
2141107v1
03644.816